DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
In the Office Action filed on March 02, 2021, 35 U.S.C. 112(b) rejections have been overcome by amendments. Additionally, the examiner verifies that the amendments made to claims are not new matter.
New in this Office Action are 35 U.S.C. 102 and 103 rejections necessitated by amendments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (KR 100792416 B1). Hereinafter referred to as Lee.
Regarding claim 1, Lee discloses a terminal cover (“spring lever type battery terminal connection device” or “battery terminal connection device” [0017]), which covers a terminal (“post terminal (not shown)” [0025], to be inserted into circular space formed by 11a and 11b seen in Fig. 1) of a battery pack (“battery pack” [0021]) and is detachably mounted to the battery 
a cover body (“13” Fig. 1, “supporting portion” [0025]) coupled to a pack case of the battery pack (via 27 Fig. 1 or “battery pack comprising: an under cover” [0025]) by hook coupling (via engaging portions 11a and 11b [0025] “engaged with hooks 24 and 25”); and
a pair of detachment guides (“11a” and “11b” Fig. 1, “first” and “second engaging portions” [0020]) provided at both side surfaces of the cover body (“connected to the left and right ends” [0025] and Fig. 1) to allow the hook coupling of the cover body to be released based on pressing by a user (“operated by the user only by manually pushing the fastening member” [0031]),
wherein a hook is provided at one side of a bottom portion of the cover body to be coupled to the pack case (“21” Fig. 1, “center clamp” [0026]) by hook coupling (“central clamp 21 are provided with hooks 22’ and 21’” [0026]), the hook being located between the pair of detachment guides (Fig. 2 where 21 is located between where 11a and 11b are disposed in Fig. 1).
Regarding claim 2
Regarding claim 3, Lee discloses all of the limitations for the terminal cover as set forth in claim 2 above, and wherein the detachment guides are formed integrally with the cover body (Fig. 1 and Fig. 2 show that 11a and 11b are formed integrally with 13).
Regarding claim 4, Lee discloses all of the limitations for the terminal cover as set forth in claim 2 above, and wherein the detachment guides are disposed to be spaced apart from the pack case by a predetermined distance (Fig. 2 shows the disengaged position of the terminal cover such that a plain reading of Lee is that the detachment guides are spaced apart in order for a “post terminal of a battery” [0025] or a terminal of a pack case to be inserted into).
Regarding claim 6, Lee discloses all of the limitations for the terminal cover as set forth in claim 1 above, and further comprising:
an elastic spacer (“12” Fig. 1, “elastic portion” [0008]) provided at an inner surface of the cover body (Fig. 1 where 12 is provided at an inner surface of 13) and disposed between the inner surface of the cover body and the outer surface of the terminal when the terminal cover is mounted (Fig. 1 which shows the engaged position of the terminal cover and where 12 is disposed between 13 and where the terminal is inserted).
Regarding claim 7, Lee discloses a battery pack (“battery pack” [0021]) , comprising:
at least one terminal cover according to claim 1 (“spring lever type battery terminal connection device” or “battery terminal connection device” [0017]);
at least one terminal covered by the terminal cover (“post terminal (not shown)” [0025], to be inserted into circular space formed by 11a and 11b seen in Fig. 1);

a pack case configured to package the battery module (via 27 Fig. 1 or “battery pack comprising: an under cover” [0025]).
Regarding claim 8, Lee discloses all of the limitations for the battery pack as set forth in claim 7 above, and wherein the pack case has a hooking portion (comprised of “24” and “25” Fig. 2, “hooks” [0025]) coupled to the hook of the cover body by hook coupling (Fig. 2 where 21 is coupled to 24 and 25 via 21’ and 22’).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103  as being unpatentable by Lee (KR 100792416 B1) in view of Welcker (DE 19819365 A1). Hereinafter referred to as Lee in view of Welcker.
Regarding claim 5, Lee discloses all of the limitations for the terminal cover as set forth in claim 1 above, and that the cover body is provided with a connection wire for supplying electric power to the battery of a vehicle through a pole terminal (“14” [0020]). Lee does not disclose wherein the cover body is made of a flexible material that is elastically deformable.
However, Welcker discloses a terminal cover (“1” Fig. 1, “pole connection terminal” [0018]) comprising a cover body (“10” Fig. 1, “protective cover” [0019]) that surrounds a pole terminal ([0023]), which is provides a cable or wire to the pole terminal of a lead-acid battery ([0002]). Welcker teaches that the cover body is made of a flexible material that is elastically deformable (“the protective casing and/or the cover is formed from a relatively elastic material” 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the cover body of Lee so that it is made of a flexible material that is elastically deformable, in view of Welcker, in order to achieve a cover body of increased assembly mobility and that is capable of forming an advantageous locking mechanism.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Magali P Slawski/Primary Examiner, Art Unit 1721